Per CtteiaM.
The warrant was drafted in accordance with the provisions of C. S., 4358. There were exceptions to the competency of evidence as to the reputation of the place and of those who frequented it. The competency of such evidence has been established in S. v. Sinodis, 189 N. C., 565, 127 S. E., 601.
The defendant made a motion of nonsuit at the close of State’s evidence. This motion was overruled and the defendant offered evidence in his own behalf tending to establish his innocence. The motion for nonsuit was not renewed at the conclusicfti of all the evidence, and therefore the insufficiency of evidence to warrant conviction was waived and cannot now be considered by this Court on appeal. S. v. Hayes, 187 N. C., 490, 122 S. E., 13.
No error.